NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10173

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00160-CKJ

 v.
                                                MEMORANDUM*
ROBERTO PAYNE CORDOVA, a.k.a.
Oscar Geobani Padilla, a.k.a. Oscar
Geobany Padilla-Cordova,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Roberto Payne Cordova appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Cordova’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Cordova the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  15-10173